J-S15033-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

BRUCE HERRING,

                            Appellant                 No. 964 EDA 2015


                   Appeal from the PCRA Order March 3, 2015
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No.: CP-51-CR-1300063-2006


BEFORE: BENDER, P.J.E., OLSON, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                             FILED MARCH 23, 2016

        Appellant, Bruce Herring, appeals from the denial of his petition filed

pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-

9546. We affirm.

        We derive the facts and procedural history from the PCRA court’s

opinion, this Court’s opinion on direct appeal, and our review of the certified

record.

               On December 17, 2005, a group of thirty friends and
        family members celebrated a birthday party in memory [of] a
        relative who passed away a year prior. [Jeneice] Torres, a
        witness, gave a speech encouraging everyone to stop leading
        destructive lives. Appellant, taking issue with her speech,
        shoved the witness to the ground making her temporarily lose
        consciousness. The fight escalated when the witness’ boyfriend,
        Quishone Harris, intervened.     It temporarily stopped when
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S15033-16


      someone defending Harris, later identified as “C,” displayed his
      gun. The Harris[] group got into a vehicle to drive away, while
      [] Appellant’s group chased Harris.       [After the car which
      Appellant was riding in caught up with Harris’s car,] Appellant
      fired several rounds of gunshots [through the passenger
      window] that fatally wounded Harris. Nicole Givens, a second
      witness, identified Appellant from the original fight and as the
      shooter leaning out of the passenger window firing shots from a
      silver handgun at Harris’ vehicle.

(PCRA Court Opinion, 5/29/15, at 1-2).

      On January 30, 2006, Ms. Torres was interviewed by police detectives.

During the interview, she was given images from a police department

computer to view of a suspect named “Buddy” and without hesitation, she

identified Appellant from the computer image as the shooter.               (See

Commonwealth v. Herring, No. 146 EDA 2010, unpublished memorandum

at *3-4 (Pa. Super. filed Sept. 2, 2010)).

      Appellant was arrested on March 4, 2006 by uniformed officers who

recognized him from a wanted poster. Appellant proceeded to a jury trial on

October 2, 2007.

      During her opening statement, the prosecutor explained

      in a homicide case [it] is not uncommon for witnesses to do what
      we call go south meaning that they are going to come up here,
      they have to testify in front of the man, [Appellant], who’s
      responsible for the most horrible night and horrible moments of
      their lives . . . friends and family of his who are sitting in the
      courtroom, and it’s not uncommon for people to panic and for
      people to, perhaps, back off what they say. . . .

(N.T. Trial, 10/02/07, at 21).     Defense counsel did not object to this

statement.




                                     -2-
J-S15033-16



      The Commonwealth called Ms. Torres as a witness and her testimony

was consistent with the statement that she gave to the investigating

detectives.   (See Herring, supra at *6).        During her testimony, the

prosecutor asked Ms. Torres whether she knew “any of the people that are

here today for the defendant?”     (N.T. Trial, 10/02/07, at 138).   Defense

counsel objected and the court sustained the objection. (See id.).

      Ms. Givens also testified, although her testimony at trial differed from

the statement that she gave Detective Harkins where she told him that

Appellant shot Harris. (See Herring, supra at *5-6).

      Givens testified that she did not see Appellant in the van. She
      saw an orange hoody and the person with the orange hoody
      aimed and fired a gun at them. When the van stopped, the
      person in the orange hoody exited and fired several shots at the
      Explorer. Givens acknowledged her statement but claimed not
      to remember some of the answers that appeared. Givens also
      claimed the information in the interview was gained through
      hearsay.

(Id. at *6) (citation omitted).

      The Commonwealth also introduced the testimony of Detective Harkins

who interviewed Ms. Givens.       During his testimony, Detective Harkins

answered that when she arrived at Homicide, “[s]he was nervous. She was

fearful, but not necessarily fearful for herself, but fearful for her family.”

(N.T. Trial, 10/03/07, at 91).      The court sustained defense counsel’s

objection and struck his response. (See id.).




                                    -3-
J-S15033-16



     Detective Harkins then read into the record a portion of the statement

that Ms. Givens gave when he interviewed her.      During this, the following

exchange occurred:

     Q: If I can stop you there, actually, Detective, and start again if
     you would go to the same answer there with the word “when.”
     Do you see, “When we?”

     A: Okay. “When we went outside, Buddy and Jeneice were
     arguing. Jeneice told Buddy --”

     Q: Okay. I believe you want to start with the word “she” after
     that sentence.

     A: “She told Buddy that he should get a job and stop selling
     rock.”

     [Defense Counsel]: Objection, Your Honor.

     THE COURT: Sustained. It’s stricken.

     [Prosecutor]: No, the word she was putting him, she was
     putting him out there?

     THE WITNESS: I see.

     “She was putting him out there, so he got mad and he pushed
     her down on the ground. . . .”

(Id. at 95-96).

     The Commonwealth also introduced the testimony of Detective Carl

Watkins who interviewed Ms. Torres. Detective Watkins read the statement

that he took from Ms. Torres to the jury, which included the following:

     Question: Jeneice, in your own words, tell me what you know
     about the shooting of Quoshine Harris at 6th and West
     Wingohocking Street.

     Answer: I was in Johnny Casa’s Bar with family and friends. We
     had a memorial party for one of my little cousins, Benile Herbert.
     . . . I was telling some of the guys that were standing outside


                                    -4-
J-S15033-16


      that it was time to get off the corner and start doing something
      for themselves. . . .

(Id. at 115-16) (quotation marks omitted). Defense counsel did not object

to this testimony.   The trial court later sustained several objections to the

prosecutor’s questions to Detective Watkins about Ms. Torres’s demeanor

changing, whether her fear in giving an interview intensified, what he knew

about the neighborhood she lived in and whether it was the same

neighborhood as Appellant and his associates. (See id. at 127-28).

      The trial court also sustained defense counsel’s objection to a question

on cross examination of defense witness Nicole Matthews, when the

prosecutor asked whether “all the people that were pretty much there that

night [were] part of what’s called HP[,]” whether HP was a gang, and if the

people in the pictures were making gang signs in the pictures. (N.T. Trial,

10/04/07, at 28; see id. at 29). Finally, the trial court sustained defense

counsel’s objection to the prosecutor’s statement during closing argument

that “. . . there’s sayings like snitches get stiches.” (Id. at 86).

      In its initial instructions to the jury, the trial court explained that if

counsel objected to evidence, and he decided that it was inadmissible, he

would sustain the objection meaning that the jury was not entitled to hear

the evidence and “must completely disregard that evidence when deciding

this case.” (N.T. Trial, 10/02/07, at 10). Furthermore, when instructing the

jury prior to deliberation, the trial court indicated that “statements made by

counsel are not evidence and are not binding,” (N.T. Trial, 10/04/07, at



                                      -5-
J-S15033-16



113), and that the “speeches of counsel are not part of the evidence and you

should not consider them as such.” (Id. at 117).

        On October 5, 2007, the jury convicted Appellant of murder of the

third degree, aggravated assault, and firearms not to be carried without a

license.1   On February 1, 2008, Appellant was sentenced to not less than

twenty, nor more than forty years of incarceration.

        This Court affirmed the judgment of sentence on September 2, 2010.

(See Herring, supra at *11).              Our Supreme Court denied Appellant’s

petition for allowance of appeal on May 27, 2011.           On October 27, 2011,

Appellant filed a pro se PCRA petition. The court appointed counsel who filed

an amended PCRA petition on March 11, 2014.              The PCRA court issued a

Rule 907 notice on January 26, 2015, and dismissed the amended petition

on March 3, 2015. See Pa.R.Crim.P. 907(1). This timely appeal followed.2

        Appellant raises one question on appeal:

        1. Did the PCRA [c]ourt err by holding that trial counsel was not
        ineffective for failing to request a mistrial after serial instances of
        prosecutorial misconduct?

(Appellant’s Brief, at 4).



____________________________________________


1
    18 Pa.C.S.A. §§ 2502(c), 2702(a), and 6106(a)(1).
2
  Pursuant to the PCRA court’s order, Appellant filed a concise statement of
errors complained of on appeal on May 5, 2015. See Pa.R.A.P. 1925(b).
The PCRA court entered an opinion on May 29, 2015. See Pa.R.A.P.
1925(a).



                                           -6-
J-S15033-16



      Our standard of review of an order dismissing a PCRA petition is well-

settled:

      In reviewing the denial of PCRA relief, we examine whether the
      PCRA court’s determination is supported by the record and free
      of legal error. The scope of review is limited to the findings of
      the PCRA court and the evidence of record, viewed in the light
      most favorable to the prevailing party at the trial level. It is
      well-settled that a PCRA court’s credibility determinations are
      binding upon an appellate court so long as they are supported by
      the record. However, this Court reviews the PCRA court’s legal
      conclusions de novo.

Commonwealth v. Miller, 102 A.3d 988, 992 (Pa. Super. 2014) (citations

and quotation marks omitted).

      In his sole issue on appeal, Appellant claims that trial counsel was

ineffective for failing to move for a mistrial after the prosecutor referenced

Appellant selling drugs, (see N.T. Trial, 10/03/07, at 95-96, 116), implied

that witnesses were afraid of Appellant, (see N.T. Trial, 10/02/07, at 21,

138, 142; N.T. Trial, 10/03/07, at 91, 127-28; N.T. Trial 10/04/07, at 28-

29), and made a comment during her closing argument that “snitches get

stitches.”   (N.T. Trial 10/04/07, at 86; see Appellant’s Brief, at 16-25).

Appellant argues that the prosecutor’s “snitches get stitches” comment,

combined     with   the   aforementioned   references,   cumulatively   made   it

impossible for the jury to deliberate fairly and impartially. (Appellant’s Brief,

at 22). Therefore, he contends that trial counsel was ineffective for failing to

seek a mistrial. (See id. at 18-25). We disagree.

            In order to obtain relief on a claim of counsel
      ineffectiveness, a PCRA petitioner must satisfy the performance
      and prejudice test set forth in Strickland v. Washington, 466

                                      -7-
J-S15033-16


      U.S. 668 (1984). In Pennsylvania, we have applied the
      Strickland test by requiring that a petitioner establish that (1)
      the underlying claim has arguable merit; (2) no reasonable basis
      existed for counsel’s action or failure to act; and (3) the
      petitioner suffered prejudice as a result of counsel’s error, with
      prejudice measured by whether there is a reasonable probability
      that the result of the proceeding would have been different.
      Commonwealth v. Pierce, 786 A.2d 203, 213 (Pa. 2001).
      Counsel is presumed to have rendered effective assistance, and,
      if a claim fails under any required element of the Strickland
      test, the court may dismiss the claim on that basis.
      Commonwealth v. Ali, 10 A.3d 282, 291 (Pa. 2010).

Commonwealth v. Reid, 99 A.3d 470, 481 (Pa. 2014) (case citation

formatting provided).

      It is well-established that a prosecutor is free to present his
      argument with logical force and vigor so long as there is a
      reasonable basis in the record for the prosecutor’s remarks.
      Further, reversible error arises from a prosecutor’s comments
      only where their unavoidable effect is to prejudice the jurors,
      forming in their minds a fixed bias and hostility toward the
      defendant such that they could not weigh the evidence
      objectively and render a fair verdict.

Commonwealth v. Busanet, 54 A.3d 35, 64 (Pa. 2012), cert. denied, 134

S. Ct. 178 (2013) (citations omitted).            Furthermore, “[a] trial court is

required to grant a mistrial only where the alleged prejudicial event[s] may

reasonably be said to have deprived the defendant of a fair and impartial

trial.” Commonwealth v. Brinkley, 480 A.2d 980, 986 (Pa. 1984) (citation

omitted).

      In    the   instant   matter,   Appellant    has   failed   to   overcome   the

presumption that his trial counsel rendered effective assistance. See Reid,

supra at 481. Appellant has offered no legal basis under which he would

have been entitled to a mistrial and accordingly, has not established that his


                                        -8-
J-S15033-16



underlying claim, that counsel was ineffective for failing to request one, has

arguable merit. See id.

      Throughout Appellant’s trial, the court sustained counsel’s objections

to statements about Appellant “selling rock,” (N.T. Trial, 10/03/07, at 96);

Ms. Torres being intimidated by Appellant’s supporters in the courtroom,

(see N.T. Trial, 10/02/07, at 142); questions to Detective Watkins about Ms.

Torres being intimidated, (see N.T. Trial, 10/03/07, at 127-28); questions to

Ms. Matthews about Appellant being in a gang, (see N.T. Trial, 10/04/07, at

28-29); and the prosecutor’s “snitches get stitches” comment. (Id. at 86).

      Furthermore, although trial counsel did not object to the detective

reading into the record Ms. Torres’s statement that she “was telling some of

the guys that were standing outside that it was time to get off the corner

and start doing something for themselves[,]” this statement does not imply

that Appellant was selling drugs and, even if it did, it would not have

mandated a new trial. (N.T. Trial, 10/03/07, at 116); see Commonwealth

v. Stafford, 749 A.2d 489, 496 (Pa. Super. 2000), appeal denied, 795 A.2d

975 (Pa. 2000) (“Not all improper references to prior bad acts will mandate

a new trial[.]”); Commonwealth v. Robinson 864 A.2d 460, 496 (Pa.

2004), cert. denied, 546 U.S 983 (2005) (finding evidence of other crimes

admissible “where such evidence was part of the chain or sequence of

events which became part of the history of the case and formed part of the

natural development of the facts.”) (citation omitted).




                                     -9-
J-S15033-16



      In its instructions to the jury, the trial court explained that when it

sustained an objection to evidence, the jury “must completely disregard that

evidence when deciding this case[,]” (N.T. Trial, 10/02/07, at 10), and that

the “speeches of counsel are not part of the evidence and you should not

consider them as such.”        (N.T. Trial, 10/04/07, at 117).     The jury is

presumed to have followed the trial court’s instructions to disregard

evidence that the trial court strikes from the record after sustaining an

objection.   See Commonwealth v. Tedford, 960 A.2d 1, 37 (Pa. 2008)

(“the jury is presumed to follow the court’s instructions.”) (citation omitted).

Appellant has offered no evidence to suggest that the jury did not follow

these instructions, and has not shown that he was deprived of a fair and

impartial trial.   Accordingly, Appellant has not shown that he would have

been entitled to a mistrial had trial counsel requested one. See Brinkley,

supra at 986; Busanet, supra at 64.

      Moreover, even if Appellant were able to establish that his underlying

claim were meritorious, he has failed to show that he was prejudiced. See

Pierce, supra at 213.      We agree with the PCRA court’s conclusion that

given the extensive evidence of Appellant’s guilt, including testimony from

two eyewitnesses, Appellant cannot show that he suffered prejudice as a

result of counsel’s failure.   (See PCRA Ct. Op., at 8-9); Pierce, supra at

213; Reid, supra at 481. Therefore, Appellant’s issue does not merit relief.

      Order affirmed.

      President Judge Emeritus Bender joins the Memorandum.

                                     - 10 -
J-S15033-16



     Judge Olson concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/23/2016




                                  - 11 -